DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 10, 2021:
Claims 1, 3, 6,9 and 12-20 are pending;
The 112 and prior art rejections of record are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1, 3, 6-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the lithium-ion secondary battery of at least claim 1 comprising the positive electrode plate including the active material recited therein, wherein the density of the electrolyte ranges from 1.1 g/cm3 to 1.25 g/cm3 and wherein the battery further satisfies the relationship therein in a range from 2.13 to 2.63.  The cited prior art of record, does not appear to reasonably teach, suggest or render the breadth of the satisfied relationship of claim 1 in combination with the positive active material and density of the electrolyte as now recited in amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725